

116 HR 8054 IH: Support Children Having Open Opportunities for Learning Act of 2020
U.S. House of Representatives
2020-08-14
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS2d SessionH. R. 8054IN THE HOUSE OF REPRESENTATIVESAugust 14, 2020Mr. Roy (for himself, Mr. Hice of Georgia, Mr. Harris, Mr. Biggs, Mr. Yoho, Mr. Davidson of Ohio, Mr. Duncan, Mr. Spano, Mr. Buck, Mr. Weber of Texas, and Mr. Fulcher) introduced the following bill; which was referred to the Committee on Education and LaborA BILLTo allow Federal funds appropriated for kindergarten through grade 12 education to follow the student.1.Short titleThis Act may be cited as the Support Children Having Open Opportunities for Learning Act of 2020 or the SCHOOL Act of 2020.2.Federal funding under the Elementary and Secondary Education Act of 1965 to follow the studentTitle VIII of the Elementary and Secondary Education Act of 1965 (20 U.S.C. 7801 et seq.) is amended by adding at the end the following:HFunds to follow the student8701.Funds to follow the student(a)In general(1)Funds to follow the studentNotwithstanding any other provision of law and to the extent permitted under State law, a State educational agency shall allocate grant funds provided under titles I, III, IV, V, and VI, for the purposes of ensuring that funding under such titles follows children, whether learning in person or remotely, to the public school, private school, or home school they attend—(A)among the local educational agencies in the State based on the number of eligible children enrolled in the public schools operated by each local educational agency; and(B)directly to the eligible children, through education savings accounts, residing in the State who are enrolled in private schools or home schools.(2)Allowable uses of fundsFunds allocated under paragraph (1) may be used for, but not limited to—(A)curriculum and curricular materials;(B)books or other instructional materials;(C)technological educational materials;(D)online educational materials;(E)tutoring or educational classes outside the home;(F)private school tuition;(G)extracurricular activities;(H)testing fees;(I)diagnostic tools; and(J)educational therapies for student with disabilities. (3)Plan(A)In generalEach State that carries out allocations described in paragraph (1) shall establish a plan whereby the parent or guardian of each eligible child in the State will annually notify the relevant local educational agency of the public school or private school which the child will attend, or if the child will instead attend home school.(B)Data collectionInformation collected under this section by the State shall be used for the sole purposes of calculating the allocation of funds and distribution of funds under this section.(b)DefinitionsIn this section:(1)Eligible childThe term eligible child means a child aged 5 to 17.(2)Home schoolThe term home school means a home school as defined by the laws of the State in which the eligible child resides. (c)Student enrollment in public schools, private schools, and home schools(1)Identification of eligible childrenOn an annual basis, on a date to be determined by the State educational agency, each local educational agency that receives grant funding in accordance with subsection (a) shall inform the State educational agency of the number of eligible children enrolled in public schools served by the local educational agency and private schools and home schools located in the school district served by the local educational agency in order to provide allocations for each eligible child in equal amounts regardless of where the child attends school in the State. (2)Allocation to local educational agencies and eligible childrenBased on the identification of eligible children in paragraph (1), the State educational agency shall provide—(A)to a local educational agency an amount equal to the sum of the amount available for each eligible child in the State multiplied by the number of eligible children identified by the local educational agency under paragraph (1) enrolled in public schools served by the local educational agency; and(B)to an eligible child residing in the State who is enrolled in a private school or home school, through an education savings account, an amount equal to the sum of the amount available for an eligible child in the State.(3)Distribution to public schoolsEach local educational agency that receives funds under paragraph (2)(A) shall distribute such funds to the public schools served by the local educational agency—(A)based on the number of eligible children enrolled in such schools; and(B)in a manner that would, in the absence of such Federal funds, supplement the funds made available from non-Federal resources for the education of pupils participating in programs under this Act, and not to supplant such funds (in accordance with the method of determination described in section 1117).(4)Distribution to eligible childrenEach State that carries out allocations described in paragraph (1) shall distribute amounts to the eligible children residing in that State who enroll in a private school or home school—(A)through an education savings account, as described in paragraph (2)(B); and(B)in a manner that would, in the absence of such Federal funds, supplement the funds made available from non-Federal resources for the education of pupils participating in programs under this Act, and not to supplant such funds (in accordance with the method of determination described in section 1117). (d)Application of participation of children enrolled in private schoolsThe provisions of section 1116 shall apply to this section.(e)Rule of construction(1)Federally funded school food programsNothing in this section shall be construed to preclude a child eligible for assistance under the free and reduced price school lunch program established under the Richard B. Russell National School Lunch Act (42 U.S.C. 1751 et seq.) from receiving assistance under such program.(2)Prohibition of control over non-public education providersNothing in this section shall permit, allow, encourage, or authorize Federal or State control over non-public education providers..3.Federal funding under the Individuals with Disabilities Education Act to follow the studentPart A of the Individuals with Disabilities Education Act (20 U.S.C. 1401 et seq.) is amended by adding at the end the following:611.Funds to follow the student(a)In general(1)Funds to follow the studentNotwithstanding any other provision of law and to the extent permitted under State law, a State educational agency shall allocate grant funds provided under this Act, for the purposes of ensuring that funding under this Act follows children, whether learning in person or remotely, to the public school, private school, or home school they attend—(A)among the local educational agencies in the State based on the number of eligible children enrolled in the public schools operated by each local educational agency; and(B)directly to the eligible children, through education savings accounts, residing in that State who are enrolled in private schools or home schools.(2)Allowable uses of fundsFunds allocated under paragraph (1) may be used for, but not limited to—(A)curriculum and curricular materials;(B)books or other instructional materials;(C)technological educational materials;(D)online educational materials;(E)tutoring or educational classes outside the home;(F)private school tuition;(G)extracurricular activities;(H)testing fees;(I)diagnostic tools; and(J)educational therapies for student with disabilities. (3)Plan(A)In generalEach State that carries out allocations described in paragraph (1) shall establish a plan whereby the parent or guardian of each eligible child in the State will annually notify the relevant local educational agency of the public school or private school which the child will attend, or if the child will instead attend home school.(B)Data collectionInformation collected under this section by the State shall be used for the sole purposes of calculating the allocation of funds and distribution of funds under this section. (b)DefinitionsIn this section:(1)Eligible childThe term eligible child means a child with a disability who is eligible to receive special education and related services under this Act. (2)Home schoolThe term home school means a home school as defined by the laws of the State in which the eligible child resides. (c)Student enrollment in public schools, private schools, and home schools(1)Identification of eligible childrenOn an annual basis, on a date to be determined by the State educational agency, each local educational agency that receives grant funding in accordance with subsection (a) shall inform the State educational agency of the number of eligible children enrolled in public schools served by the local educational agency and private schools and home schools located in the school district served by the local educational agency in order to provide allocations for each eligible child in equal amounts regardless of where the child attends school in the State. (2)Allocation to local educational agencies and eligible childrenBased on the identification of eligible children in paragraph (1), the State educational agency shall provide—(A)to a local educational agency an amount equal to the sum of the amount available for each eligible child in the State multiplied by the number of eligible children identified by the local educational agency under paragraph (1) enrolled in public schools served by the local educational agency; and(B)to an eligible child residing in the State who is enrolled in a private school or home school, through an education savings account, an amount equal to the sum of the amount available for an eligible child in the State.(3)Distribution to public schoolsEach local educational agency that receives funds under paragraph (2)(A) shall distribute such funds to the public schools served by the local educational agency—(A)based on the number of eligible children enrolled in such schools; and(B)in a manner that would, in the absence of such Federal funds, supplement the funds made available from non-Federal resources for the education of pupils participating in programs under this Act, and not to supplant such funds. (4)Distribution to eligible childrenEach State that carries out allocations described in paragraph (1) shall distribute amounts to the eligible children residing in that State who enroll in a private school or home school—(A)through an education savings account, as described in paragraph (2)(B); and(B)in a manner that would, in the absence of such Federal funds, supplement the funds made available from non-Federal resources for the education of pupils participating in programs under this Act, and not to supplant such funds. (d)Rule of construction(1)Federally funded school lunch programsNothing in this section shall be construed to preclude a child eligible for assistance under the free and reduced price school lunch program established under the Richard B. Russell National School Lunch Act (42 U.S.C. 1751 et seq.) from receiving assistance under such program.(2)Prohibition of control over non-public education providersNothing in this section shall permit, allow, encourage, or authorize Federal or State control over non-public education providers..